Citation Nr: 0823428	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to December 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin, 
restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's January 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
June 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating diabetes mellitus or discuss what 
evidence was necessary with respect to the rating criteria.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original January 2004 letter.  First, in a June 2006 letter, 
the veteran was notified that disabilities are rated from 0 
to 100 percent based on 38 C.F.R. Part 4's rating schedule, 
was told of the need to present evidence to meet the rating 
criteria, and was told that he should provide evidence 
showing the impact of his disability on daily life and 
employment.    
Second, the veteran's representative's May 2008 statement 
reflects actual knowledge of what evidence was needed 
concerning the rating criteria for diabetes mellitus.  The 
representative specifically noted in May 2008 that the 
veteran's claim had been denied because the RO found that the 
evidence did not indicate a restriction in physical 
activity.  

Further, the May 2004 and May 2005 VA examinations provided 
information relevant to the rating criteria, as did November 
2003 and June 2004 statements from the veteran.  Thus, 
notwithstanding the lack of notice, the veteran provided the 
required evidence.  The veteran thus had a meaningful 
opportunity to participate in the adjudication process, so 
the veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  The claim was readjudicated 
in the December 2005 and May 2006 supplemental statements of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service department and VA 
medical records and examined the veteran in May 2004 and May 
2005.  Also, the veteran has submitted lay statements.  VA 
has satisfied its assistance duties.

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  
Id.  The Board has reviewed the evidence and finds that a 
staged rating is not warranted.

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  Under Diagnostic Code 
7913, diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet, 
warrants a 20 percent rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent rating.  

On VA examination in May 2004, the veteran was insulin 
dependent and on a restricted diet.  There was no restriction 
of activities.  He had not had ketoacidotic or hypoglycemic 
reactions.  The diagnosis was insulin dependent type 2 
diabetes mellitus.

On service evaluation in June 2004, the veteran reported that 
he had many blood sugars in the 150 to 120 range.  In July 
2004, his glucose was 94.  In October 2004, the veteran 
stated that his sugars had been erratic during a hurricane.  
In November 2004, he had been lifting alot due to hurricane 
clean up.  In January 2005, he had a fasting blood glucose of 
306 and a urine glucose of greater than 1000.

A service physician's letter of March 2005 indicates that the 
veteran reported having very erratic blood sugars recently.  
The veteran stated that he had a longstanding history of 
fluctuating blood sugars if he performed any tasks other than 
simply walking through his house.  With a minimal amount of 
activity, his blood sugars become very high, and on occasion, 
he had suffered from significant lightheadedness, dizziness, 
and diaphoresis during those elevated readings.  

On VA examination in May 2005, the veteran stated that he had 
hypoglycemic reactions about once a month and was on a 
restricted diet.  He had no activities restricted due to 
hypoglycemia.  The diagnosis was type 2 diabetes mellitus.  

The evidence shows that the veteran's blood sugars have 
fluctuated.  However, the evidence, including two VA 
examination reports, shows that regulation of activities is 
not required.  Insulin, restricted diet, and regulation of 
activities are all required for a 30 percent rating.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).  The representative argued in May 2008 that 
the veteran has many disabilities which are so debilitating 
that he could not possibly exert himself, and that given his 
condition, an examining doctor would not recognize the need 
to prescribe limited activity.  However, the veteran did lift 
alot to clean up after a hurricane, and no doctor has 
prescribed regulation of activities, defined in Diagnostic 
Code 7913 as "avoidance of strenuous occupational and 
recreational activities."  In light of the above, an 
increased rating is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

An increased rating for diabetes mellitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


